DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 20120053727 A1) in view of Takemoto (JP 5370127 B2) in further view of Okahisa (US 20180065254 A1)
	Regarding claim 1, Nakajima teaches An interference avoidance device avoiding interference between a robot that includes a robot arm and to which a three-dimensional sensor having a first coordinate system is attached on the robot arm (Fig. 1 robot 100, arm 104, camera 106 [0087] the robot 100 of the present embodiment aims to visually recognize the surrounding objects 30, 40, 50 and 60, create a moving route that will not collide with those obstacles) and a nearby object disposed near the robot (Fig. 1 robot 100 and panel 10), the robot having a second coordinate system ([0068] The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot), the interference avoidance device comprising: 
wherein the first control comprises:  
causing the three-dimensional sensor to acquire a distance image including the nearby object while the robot performs the predetermined operation; ([0084] In step S502, based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The image data is converted from the world coordinate system to the local coordinate system in which the robot 100 is placed at the center. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized)
calculating, from the first control signal, a position and an attitude of the three-dimensional sensor on the second coordinate system when the distance image is acquired; ([0048] The robot may control the attitude of the robot and the photographing direction of respective cameras by employing joint angle controller, wheel revolution controller, positional information detection device and the like. [0083] In step S500, a stereo image is obtained from a plurality of images taken by the body trunk side cameras 105(a) and 105(b) and the arm side camera 106 [0084] step S502, based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized)
converting coordinates of the nearby object included in the acquired distance image from coordinates on the first coordinate system to coordinates on the second coordinate system based on the acquired distance image and the calculated position and attitude; and ([0048] The robot may control the attitude of the robot and the photographing direction of respective cameras by employing joint angle controller, wheel revolution controller, positional information detection device and the like. [0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.)
creating position data of the nearby object on the second coordinate system based on the converted coordinates, and ([0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.)
Nakajima does not expressly disclose but Takemoto discloses a processor that is configured to perform a first control and a second control, ([0010] The control device 12 as a control means for controlling the operation of the robot arm 2 includes a microcomputer, and as shown in FIG. 2, includes a CPU 13, a ROM 14, and a RAM 15)
wherein the second control comprises:  
before transmitting a second control signal for moving the robot arm to the robot, determining, based on the created position data and the second control signal, whether or not the robot arm interferes with the nearby object if the robot arm is moved according to the second control signal; and ([0027] When the human direction line segment of the movement speed vector of the tip of the lower arm 5 and the tip of the flange 9 which are the monitoring target portions R is obtained as described above, the CPU 13 next obtains the tip of the lower arm 5 and the tip of the flange 9. It is determined whether or not the human-direction component of the movement speed vector of (step S11: approach determination means) is directed toward a person, and when neither the human-direction component of any of the movement speed vectors is directed toward the person (NO) in step S11. , "NO" in step S12), and the above operations of steps S1 to S12 are repeated)
in response to determining that the robot arm does not interfere with the nearby object, transmitting the second control signal to the robot.  (Fig. 3 [0020] interference avoidance by the robot control device 12 will be described with reference to the flowchart)
Therefore, from these teachings of Takemoto and Nakajima, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Takemoto to the system of Nakajima since doing so would enhance the system by avoiding contact of a robot with a person during operation.
Nakajima and Takemoto does not expressly disclose but Okahisa discloses transmitting a first control signal for causing the robot to perform a predetermined operation to the robot; ([0044] The robot 10 is a robot that performs a predetermined operation in accordance with an instruction from the robot controller 100.)
Therefore, from these teachings of Okahisa and Nakajima, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Okahisa to the system of Nakajima since doing so would enhance the system by performing a predetermined operation in accordance with an instruction from the robot controller.
Regarding claim 2, Nakajima teaches The interference avoidance device according to claim 1, wherein the first control further comprises determining 
whether each of the coordinates of the nearby object on the second coordinate system is a self-coordinate of the robot, the self-coordinate being a coordinate of the robot on the second coordinate system when the distance image is acquired; and ([0068] The robot 100 of the present embodiment may further calculate the relative position of the surrounding objects with respect to the robot 100 by using the composite image(s) obtained by the aforementioned procedures. The relative position of the surrounding objects with respect to the robot 100 may be recognized by converting the relative positional coordinates of the object in the world coordinate system into coordinates within a local coordinate system whose center is set at the location of the robot.)
in the first control, the processor is configured to create the position data based on coordinates of the nearby object on the second coordinate system other than coordinates of the nearby object that are the self-coordinates.  ([0084] based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The image data is converted from the world coordinate system to the local coordinate system in which the robot 100 is placed at the center. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized.)
Nakajima does not expressly disclose but Takemoto discloses processor is configured to ([0010] The control device 12 as a control means for controlling the operation of the robot arm 2 includes a microcomputer, and as shown in FIG. 2, includes a CPU 13, a ROM 14, and a RAM 15)
Therefore, from these teachings of Takemoto and Nakajima, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Takemoto to the system of Nakajima since doing so would enhance the system by avoiding contact of a robot with a person during operation
Regarding claim 3, Nakajima teaches The interference avoidance device according to claim 1, wherein: 
the robot arm has a plurality of joints and is capable of three-dimensionally changing a position and an attitude of the three-dimensional sensor by operations of the joints; and ([0048] The robot may control the attitude of the robot and the photographing direction of respective cameras by employing joint angle controller, wheel revolution controller, positional information detection device and the like [0050] The arm 104 includes a shoulder joint 203, elbow joint 204, and wrist joint 205. An arm side camera 106 is arranged on the hand part. The shoulder joint 203, elbow joint 204, and wrist joint 205 are each installed with a driving mechanism. Thus, the arm side camera 106 may change its direction (photographing direction) with respect to the body 200 by the driving force of the shoulder joint 203, elbow joint 204, and wrist joint 205. Furthermore, the position of the arm side camera 106 with respect to the torso 200 may also be changed by the works of those joints)
causing the plurality of joints of the robot arm to operate.  (Fig. 15 S500-S508 [0082] FIG. 15 shows a flowchart of a process of operation of the robot of the present embodiment. The process below will be described in accordance with a case in which the robot 100 holds the object 20, and creates a route to place the holding object 20 in an empty space without colliding with the surrounding objects 30, 40, 50 and 60. [0084] In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized [0086] the relative positional information calculated by the image information processing device 116 is constructed as data that express the relative positioning of the surrounding objects and stored in the environment map storage device 112. [0087]  the actuators 115 operate the actual motion)
Nakajima and Takemoto does not expressly disclose but Okahisa discloses the predetermined operation includes ([0044] The robot 10 is a robot that performs a predetermined operation in accordance with an instruction from the robot controller 100.)
Therefore, from these teachings of Okahisa and Nakajima, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Okahisa to the system of Nakajima since doing so would enhance the system by performing a predetermined operation in accordance with an instruction from the robot controller.
Regarding claim 4, Nakajima teaches The interference avoidance device according to claim 1, wherein in the first control, the three-dimensional sensor to acquire the distance image of a range including a whole operation area of the robot.  ([0084] step S502, based on the stereo image obtained in step S500, the relative positional relationship of the objects surrounding the robot 100 is calculated. The positional relationship of the surrounding objects are calculated in accordance with the local coordinate system, and outputted as relative positional information of the robot 100 and its surrounding objects. In the process of acquiring the relative positional information, for example, disparity images or distance images may be utilized)
Nakajima does not expressly disclose but Takemoto discloses the processor is configured to cause ([0010] The control device 12 as a control means for controlling the operation of the robot arm 2 includes a microcomputer, and as shown in FIG. 2, includes a CPU 13, a ROM 14, and a RAM 15)
Therefore, from these teachings of Takemoto and Nakajima, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Takemoto to the system of Nakajima since doing so would enhance the system by avoiding contact of a robot with a person during operation
Regarding claim 5, Nakajima teaches A robot system comprising: 
a robot comprising a robot arm; and (Fig. 1 robot 100, 104 arm)
the interference avoidance device according to claim 1. (Fig. 1 [0087] the robot 100 of the present embodiment aims to visually recognize the surrounding objects 30, 40, 50 and 60, create a moving route that will not collide with those obstacles)
Response to Arguments
Applicants arguments filed on 5/24/2022 are fully considered as follows:
Applicant argues that the 35 USC 103 rejection to claims 1-5 should not be maintained in view of “Applicant respectfully submits that the cited combination of Nakajima and Takemoto fails to disclose or suggest at least the above features of amended independent claim 1. As such, amended independent claim 1 distinguishes over the cited combination in a patentable sense. Moreover, the invention as defined by amended independent claim 1 can realize an effect not expected from the cited combination in that it is possible to accurately and easily acquire the position of a nearby object to be avoided and to certainly avoid interference of a robot with the nearby object.” However, a new ground of rejection is above in view of the amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/               Supervisory Patent Examiner, Art Unit 3664